Citation Nr: 0907092	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-12 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and E.H.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to TDIU.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was initially before the Board in January 2008 when 
it was remanded for corrective VCAA notice to comply with the 
Veteran's request for TDIU.  The Veteran received notice 
complying with VCAA standards in February 2008.  In March 
2008, R.B.R., Ph.D. sent in a letter reporting that after a 
session with the Veteran he concluded that the Veteran has 
PTSD, which is directly related to his unemployability.  The 
records from this session are not located in the Veteran's 
file.  In a January 2009 letter to the VA, the Veteran 
indicated that he has additional evidence to submit in 
support of his appeal.  He requested that the VA obtain 
records from the VA Community Based Outpatient Clinic in 
Naples, Florida.  The Veteran's medical records were not 
obtained.

As a result of the Veteran's request to obtain new medical 
records and as the March 2008 clinical records reported by 
R.B.R., Ph.D., are not of record, the Veteran's claim must be 
remanded again to obtain these records. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.   The RO is instructed to obtain and 
associate with the claims file the 
clinical records of the March 2008 session 
conducted by R.B.R., Ph.D. and the 
Veteran's medical records from the VA 
Community Based Outpatient Clinic in 
Naples, Florida. 

2.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto. The matter should then 
be returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



